Exhibit 10.1 Bryn Mawr Bank Corporation September 8, 2015 Mr. Michael W. Harrington 910 Bent Creek Drive Lititz, Pa 17543 Subject: Employment Agreement Dear Mike: In consideration of the mutual promises contained in this employment agreement (this “ Agreement ”) and intending to be legally bound, Bryn Mawr Bank Corporation (the “ Corporation ”), its wholly owned subsidiary, The Bryn Mawr Trust Company (the “ Bank ”), and you, Michael W. Harrington, agree that you will be employed by the Corporation and the Bank on the following terms and conditions: 1. Your Employment By the Corporation. (a)Effective as of October 5, 2015 (your “ Employment Date ”), you will become the Chief Financial Officer of the Corporation and the Bank. You will report to the Corporation’s and the Bank’s Chief Executive Officer. You agree to serve as a member of any committee of the Corporation or the Bank to which you may be elected or appointed. In addition, you agree to serve as a director and/or officer of any other subsidiary of the Corporation or the Bank to which you may be elected or appointed. To the extent you are not appointed the Treasurer of the Corporation and the Bank, you will be consulted as to who will be appointed to such offices. 2. Employment At-Will. You acknowledge that your employment is at-will and not of any specific duration. Either you, on the one hand, or the Corporation or the Bank, on the other hand, may terminate your employment at any time and for any reason, subject to the provisions of Section8. 3. Your Duties During the Term of Employment. You shall devote your full business time (with allowances for vacations and sick leave), attention and best efforts to the affairs of the Corporation, the Bank and their subsidiaries during the term of employment hereunder; provided, however , that you may serve as a director or trustee of corporations or other entities and may engage in other activities to the extent that they do not inhibit the performance of your duties hereunder, or conflict with the business affairs of the Corporation, the Bank or their subsidiaries or the Corporation’s Code Of Ethics (the “ Code Of Ethics ”), a copy of which has been reviewed by you. You always shall conduct yourself in a manner that maintains the good reputation of the Corporation, the Bank and their subsidiaries. You shall comply with all lawful policies that from time to time may be in effect at the Corporation and the Bank or adopted by the Corporation and the Bank and communicated to you. You shall not directly or indirectly undertake or accept other employment or compensation for services rendered (except to the extent expressly permitted under the Code of Ethics) during the term of your employment with the Corporation and the Bank without having obtained the prior approval of the Corporation’s and the Bank’s Chief Executive Officer. So long as you remain employed by the Corporation and the Bank, any and all business opportunities from whatever source which you may receive or otherwise become aware of in connection with your employment with the Corporation and the Bank relating to the business of the Corporation, the Bank or any of their subsidiaries shall belong to the Corporation and the Bank, and, unless the Corporation and the Bank specifically, after full disclosure by you of each and any such opportunity, waives its right in writing, the Corporation and the Bank shall have the sole right to act upon any of such business opportunities as they deem advisable. Michael W. Harrington Page 2 You have reviewed with the Corporation’s Chief Executive Officer your present directorships, public service commitments and personal business interests, which are listed on Exhibit A attached hereto and incorporated by reference herein, and have obtained the Chief Executive Officer’s written approval for your continuance in such present capacities, unless, hereafter, the Chief Executive Officer determines in a particular case, that there is a potential conflict with the Corporation’s or the Bank’s or their subsidiaries’ best interests. Without prejudice to the provisions of Section 10 of this Agreement, you hereby agree that your acceptance of any future proposed directorships or positions in other organizations will be subject to prior review and approval by the Corporation’s Compliance Officer (as defined in the Code of Ethics) and compliance with the Code of Ethics. 4. Compensation and Related Matters. (a) Salary . Commencing on the Employment Date and thereafter during the term of your employment hereunder, the Bank shall pay to you an annual salary of $325,000, less all applicable taxes and other withholdings, in equal biweekly installments in arrears (“ Base Salary ”). Your Base Salary may be adjusted from time to time in accordance with normal business practices of the Bank and in the Bank’s sole discretion. (b) Bonus . For each fiscal year ending during your employment, including 2015 on a pro rata basis, you will be eligible to earn an annual bonus. The actual bonus payable, if any, with respect to a particular year will be determined by the Boards of Directors of the Corporation or the Bank (as applicable), based on the achievement of corporate and/or individual performance objectives established by such Board, provided that you must be employed by the Corporation on the date the bonus is paid in order to receive such payment. For purposes of determining any bonus payable to you, the measurement of corporate and individual performance will be performed by the Boards of Directors of the Corporation or the Bank (as applicable) in good faith. From time to time, such Board may, in its sole discretion, make adjustments to corporate or individual performance goals, so that required departures from the Corporation’s or Bank’s (as applicable) operating budget, changes in accounting principles, acquisitions, dispositions, mergers, consolidations and other corporate transactions, and other factors influencing the achievement or calculation of such goals do not affect the operation of this Section 4(b) in a manner inconsistent with its intended purposes. Michael W. Harrington Page 3 (c) Equity Awards . In the discretion of the Board of Directors of the Corporation (or any appropriate committee thereof), you will be eligible to receive a grant of 6,000 restricted stock units (“ RSUs ”) pursuant to the Corporation’s equity compensation plans as in effect from time to time. Such grant of RSUs shall be made in the fourth quarter of 2015. Subject to your continued employment with the Corporation and the Bank, such RSUs shall vest in substantially equal annual installments on each of the first three anniversaries of the grant date. In addition, during your employment (including in 2016), you may be eligible to receive other equity compensation awards in the discretion of the Board of Directors of the Corporation (or any appropriate committee thereof) pursuant to the Corporation’s equity compensation plans as in effect from time to time. To the extent you receive any such other equity compensation awards from the Corporation, all or a portion of such equity compensation awards may be conditioned on the achievement of certain performance objectives (relating to your performance, the Corporation’s performance, the Bank’s performance, or a combination thereof) that are specified by the Board of Directors of the Corporation (or any appropriate committee thereof) at the time of grant. (d) Expenses . During the term of your employment hereunder, you shall be entitled to receive prompt reimbursement for all reasonable expenses you incur in performing your duties hereunder, including all expenses of travel and living expenses while away from home on business in the service of the Corporation, the Bank and their subsidiaries, provided that such expenses are incurred and accounted for in accordance with the policies and procedures established by the Corporation, the Bank or their subsidiaries at the time the expenses are incurred (the “ Expense Reimbursement Policy ”). (e) Plan Benefits . During the term of your employment hereunder, you shall be entitled to participate in all of the Corporation’s and the Bank’s employee benefit plans and arrangements made generally available to their executives and key management employees in effect on your Employment Date, including, without limitation, each pension and retirement plan and arrangement, life insurance and health and accident plan and arrangement, medical insurance plan, disability plan, survivor income plan, vacation plan and bonus plan. You shall be entitled to participate in or receive benefits under any employee benefit plan or arrangement made generally available by the Corporation or the Bank in the future to its executives and key management employees, subject to, and on a basis consistent with, the terms, conditions and overall administration of such plans and arrangements. Nothing paid to you under any plan or arrangement presently in effect or made available in the future shall be deemed to be in lieu of the salary payable to you pursuant to subsection (a) of this Section 4. Notwithstanding the foregoing, nothing in this Agreement will be interpreted as limiting the Corporation’s or the Bank’s ability to amend, modify or terminate such employee benefit plans and arrangements at any time for any reason. (f)
